DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Amendment filed 4/27/2021 has been entered and fully considered. Claims 1-20 are pending. Claims 1, 2, 9 and 13 are amended. No new matter is added. 


Response to Arguments
Applicant’s arguments, see REMARKS, filed 4/27/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Applicant argues that as seen in Figure 9 of Newton, the atomizing assembly is NOT located in the chimney, 36, but instead is located at the end of the chimney. The inner wall of the plastic tube and the outer wall of the metal inner tube do not form a liquid storage chamber therebetween. 
Examiner agrees. As seen in figure 9 of Newton, the outer surface of the metal tube and the inner surface of the connecting portion of the outer tube contact in an area opposite the liquid storage chamber. It is the outer wall of the outer tube that forms the liquid storage chamber. 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


Claim 13, line 3: change “sequentially communicated” with “sequentially fluidly communicated”. 


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As seen in figure 9 of Newton, the outer surface of the metal tube and the inner surface of the connecting portion of the outer tube contact in an area opposite the liquid storage chamber. It is the outer wall of the outer tube that forms the liquid storage chamber. 
CHEN (US 2015/0150306) discloses an electronic cigarette having a first conductive tube, 132, a second conductive tube, 134, a sleeve 136 integrally formed together (Paragraph [0032]; Figure 8). Directly attached to the sleeve is a tubular housing, 114 (Paragraph [0025]; Figure 9). 
LIU (US 2015/0150307) discloses that the outer tube, 100, can be made of plastic (Paragraph [0030]). 
Thus the prior art teach at least a metal inner tube, outer plastic tube that, together, form a liquid storage chamber therebetween. CHEN discloses that the connector is integral to the metal tube and directly connected to the outer tube, which is opposite that being claimed. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX B EFTA/Primary Examiner, Art Unit 1745